DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 04, 2022 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert the Patent Number 11,230,246 of the related application into the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim (US 2020/0320841).
As per claim 1, Sim discloses a computer-implemented method, comprising: 
receiving one or more images of a vehicle (steps 910, paragraphs 0025-0026); 
based on the one or more images of the vehicle, determining that a child is located in the vehicle (see abstract, steps 920-930 and paragraphs 0068 and 0072); 
receiving sensor data, generated from a vehicle interior sensor module (140), indicating one or more conditions of the vehicle (paragraphs 0005, 0065-0066); 
determining, based on at least one of (i) the one or more images or (ii) the sensor data, that a dangerous condition exists inside the vehicle (step 950, paragraphs 0009-0010, 0069 and 0081); and 
based on determining that the child is located in the vehicle and that the dangerous condition exists inside the vehicle, performing one or more actions (steps 960-970), e.g. turns on the air conditioning or heater (paragraphs 0081), opens window/sunroof (paragraphs 0086-0087, outputs notification signals (paragraphs 0089 and 0094) and generates rescue signal (paragraph 0097).
As per claim 2, Sim discloses determining that the dangerous condition exists inside the vehicle comprises determining, based on the one or more images, that the child is unaccompanied in the vehicle (paragraph 0069, step 930).
As per claim 3, Sim discloses the sensor data comprises temperature data indicating a temperature at the vehicle, and determining that the dangerous condition exists inside the vehicle comprises determining, based on the temperature data, that the dangerous condition exists at the vehicle (paragraphs 0065 and 0081).
As per claim 10, Sim discloses the one or more actions comprise generating an alert (240, figure 2) indicating that the child is in the vehicle and that the dangerous condition exists inside the vehicle (paragraphs 0089 and 0094).
As per claim 11, Sim discloses the alert indicates at least one of a model, color, license plate number, location, or estimated temperature of the vehicle (paragraph 0039).
As per claim 12 Sim discloses the alert comprises an alert for transmission through a wireless emergency alert network from a communication module (130) to a mobile communication module (230, paragraph 0090).
As per claim 13, Sim discloses the alert comprises an alert for transmission to one or more of security personnel, emergency responders, or a commercial establishment (250, paragraphs 0091-0092 and 0096-0097).
As per claim 14, Sim discloses transmission of the alert causes activation of a visual (image of the child) or audible alarm at a location of the at least one of the security personnel, the emergency responders, or the commercial establishment, wherein the location is within a designated radius to the vehicle (paragraph 0099). 
As per claim 15, Sim discloses the one or more actions comprise at least one of activating a security alarm of the vehicle or flashing headlights of the vehicle (240, figure 2, paragraph 0089).
As per claim 16, Sim discloses the one or more images comprise at least one of visual images, thermal images, LIDAR images, or in-air SONAR images (paragraphs 0025-0033).
As per claim 17, Sim discloses the sensor data indicates at least one of a cabin temperature, a carbon monoxide level, a vehicle door status, a vehicle window status, a vehicle ignition status, a vehicle speed, or a vehicle location (paragraph 0039).
As per claims 18-20, refer to claims 1-3 above.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 2021/0114485) discloses a vehicle control system monitors an infant possibly left behind in a cabin of a vehicle includes an image acquirer for acquiring one or more vehicle stationary images indicating an interior of the cabin and determiner is provided to determine presence or absence of an infant left behind in the cabin based one or more vehicle stationary images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 2, 2022